J-S35041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    BRUCE KENNETH WOODS                        :
                                               :
                       Appellant               :   No. 792 MDA 2021

      Appeal from the Judgment of Sentence Entered September 10, 2020
    In the Court of Common Pleas of Huntingdon County Criminal Division at
                       No(s): CP-31-CR-0000454-2019


BEFORE: OLSON, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                       FILED DECEMBER 13, 2021

        Bruce Kenneth Woods (Woods) appeals nunc pro tunc from the

judgment of sentence imposed in the Court of Common Pleas of Huntingdon

County (trial court) following his guilty plea to possession of contraband by an

inmate, 18 Pa.C.S. § 5123(a.2), a second-degree felony. He challenges the

discretionary aspects of sentence. We affirm.

        The following background facts and procedural history from our

independent review of the record and the trial court’s August 4, 2021 opinion

are not in dispute.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S35041-21


                                      I.

     Woods is an inmate at SCI-Smithfield where he is serving a sentence of

not less than 25 nor more than 50 years’ incarceration pursuant to his

negotiated guilty plea to third-degree murder, robbery and solicitation to

commit perjury. On December 16, 2018, Woods met with a female visitor and

surveilling law enforcement officers observed the woman hand Woods three

balloons containing suspected controlled substances. Woods swallowed the

balloons and defecated them days later. Forensic testing confirmed that the

balloons contained heroin and buprenorphine, a Schedule I and Schedule II

substance, respectively.

     On September 10, 2020, Woods pleaded guilty to possession of a

controlled substance by an inmate.    Prior to Woods entering the plea, the

prosecutor stated on the record that he was offering a sentence of not less

than 18 nor more than 36 months’ imprisonment. During his colloquy, Woods

stated that he accepted the sentencing offer. The trial court sentenced Woods

pursuant to the agreement, consecutive to any sentences he already was

serving. Woods did not raise any objections to the sentence at that time.

     On September 21, 2020, Woods filed a timely post-sentence motion to

withdraw the plea on the sole basis that he was no longer interested in it and

that he instead wanted to go to trial. He did not challenge the discretionary

aspects of his sentence. The court denied the motion on November 20, 2020.




                                     -2-
J-S35041-21


       On June 11, 2021, Woods filed a motion to appeal nunc pro tunc that

the trial court granted on June 14, 2021. That same day, Woods filed his

notice of appeal.      He filed a timely statement of errors complained of on

appeal. See Pa.R.A.P. 1925(b).

                                               II.

       Woods raises one issue for our review which concerns the discretionary

aspects of his sentence.1 He states the issue as: “Is the sentence imposed

on [him] manifestly excessive, given the lack of harm caused to any other

person and his acceptance of responsibility and rehabilitative needs?” (Woods’

Brief, at 4).      However, as observed by both the trial court and the



____________________________________________


1 See Commonwealth v. Ventura, 975 A.2d 1128, 1133 (Pa. Super. 2009),
appeal denied, 987 A.2d 161 (Pa. 2009) (claim that court did not consider
mitigating circumstances and all sentencing factors raises discretionary
aspects of sentence claim); Commonwealth v. Lutes, 793 A.2d 949, 964
(Pa. Super. 2002) (claim that sentence is manifestly excessive challenges
discretionary aspects of sentencing). It is well-settled that “[c]hallenges to
the discretionary aspects of sentencing do not entitle an appellant to review
as of right.” Commonwealth v. Derry, 150 A.3d 987, 991 (Pa. Super. 2016)
(citation omitted). Rather, before reaching the merits of such claims, we must
determine: (1) whether the appeal is timely; (2) whether appellant preserved
his issue; (3) whether appellant’s brief includes a concise statement of the
reasons relied upon for allowance of appeal with respect to the discretionary
aspects of sentence; and (4) whether the concise statement raises a
substantial question that the sentence is appropriate under the sentencing
code. Commonwealth v. Edwards, 71 A.3d 323, 329-330 (Pa. Super.
2013), appeal denied, 71 A.3d 323 (Pa. 2013) (citation omitted). “To preserve
issues concerning the discretionary aspects of sentencing, a defendant must
raise them during sentencing or in a timely post-sentence motion.”
Commonwealth v. Feucht, 955 A.2d 377, 383 (Pa. Super. 2008), appeal
denied, 963 A.2d 467 (Pa. 2008) (citations omitted).


                                           -3-
J-S35041-21


Commonwealth, he failed to preserve his issue in the trial court by raising the

discretionary aspects of sentence issue either at sentencing or in his post-

sentence motion, thus denying the trial court the opportunity to reconsider or

modify his sentence. (See Trial Court Opinion, at 2); (Commonwealth’s Brief,

at 8-9). Hence, the claim is waived. See Commonwealth v. Griffiths, 65

A.3d 932, 936 (Pa. Super. 2013), appeal denied, 76 A.3d 538 (Pa. 2013)

(discretionary aspects of sentence claim waived where appellant fails to raise

claim     during   sentencing     proceedings    or   in   post-sentence   motion);

Commonwealth v. Reeves, 778 A.2d 691, 692-93 (Pa. Super. 2001) (failure

to raise specific claim regarding imposition of sentence in post-sentence

motion deprived trial court opportunity to consider it and, thus, claim waived

on appeal).

        Moreover, even if he had not waived the issue, Woods would be due no

relief, even though he raises a substantial question. See Commonwealth v.

Derrickson, 242 A.3d 667, 680 (Pa. Super. 2020), appeal denied, 253 A.3d

213 (Pa. 2020) (“claim that the trial court failed to consider relevant

sentencing criteria, including the protection of the public, the gravity of the

underlying offense and the rehabilitative needs of Appellant, as 42 Pa.C.S.A.

§ 9721(b) requires, presents a substantial question for our review.”) (citation,

brackets and internal quotation marks omitted).2

____________________________________________


2   Our standard of review of this matter is well-settled:
(Footnote Continued Next Page)


                                           -4-
J-S35041-21


       Woods argues that although he was sentenced pursuant to a plea

agreement, the trial court was not required to accept and impose the

manifestly excessive sentence. (See Woods’ Brief, at 6). He maintains that

he thought he was entering an open plea and that the court would consider

that the sentencing factors do not support the agreed-upon term. (See id. at

7-10).

              Traditionally, the trial court is afforded broad discretion in
       sentencing criminal defendants because of the perception that the
       trial court is in the best position to determine the proper penalty
       for a particular offense based upon an evaluation of the individual
       circumstances before it. Under Pennsylvania’s Sentencing Code,
       42 Pa.C.S. § 9701 et seq., a trial court must follow the general
       principle that the sentence imposed should call for confinement
       that is consistent with the protection of the public, the gravity of
       the offense as it relates to the impact on the life of the victim and
       on the community, and the rehabilitative needs of the defendant.
       Id. § 9721(b). …

Commonwealth v. Mouzon, 812 A.2d 617, 620 (Pa. 2002) (case citations,

quotation marks and footnote omitted).




____________________________________________




       Sentencing is a matter vested in the sound discretion of the
       sentencing judge, and a sentence will not be disturbed on appeal
       absent a manifest abuse of discretion. In this context, an abuse
       of discretion is not shown merely by an error in judgment. Rather,
       the appellant must establish, by reference to the record, that the
       sentencing court ignored or misapplied the law, exercised its
       judgment for reasons of partiality, prejudice, bias or ill will, or
       arrived at a manifestly unreasonable decision.

Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super. 2014), appeal
denied, 95 A.3d 275 (Pa. 2014) (citation omitted).

                                           -5-
J-S35041-21


      First, as Woods concedes, the court sentenced him pursuant to the

agreed-upon sentence of not less than 18 nor more than 36 months of

incarceration. (See Woods’ Brief, at 4); (see also Commonwealth’s Brief, at

11); (Trial Ct. Op., at 1-2).    It is well-established that “where the plea

agreement provides … for specific penalties, an appeal from a negotiated

sentence will not stand.” See Commonwealth v. Dalberto, 648 A.2d 16,

20 (Pa. Super. 1994), appeal denied, 655 A.2d 983 (Pa. 1995), cert. denied,

516 U.S. 818 (1995).

      Second, as the trial court noted, “Even assuming, arguendo, that

[Woods] had properly preserved his issue, the court submits that a sentence

of eighteen to thirty-six months for attempting to smuggle multiple balloons

of Suboxone and heroin into SCI-Smithfield is not excessive in light of both

the gravity of the offense and [Woods’] prior record[.]” (Trial Ct. Op., at 2).

We agree.

      Woods is a repeat violent felon with two or more first-degree felony

convictions, with a prior record score of six. See 204 Pa. Code §§ 303.4,

303.7.   He pleaded guilty to the second-degree felony of possession of a

controlled substance by an inmate, which carries an offense gravity score of

seven. See 204 Pa. Code § 303.15. Based on the foregoing, the mitigated

sentencing range for his conviction was 29 to 35 months. See 204 Pa. Code

§§ 303.13(b), 303.16(a).




                                     -6-
J-S35041-21


     Even taking into consideration the lack of harm caused to any other

person and Woods’ acceptance of responsibility and rehabilitative needs, we

discern no abuse of the trial court’s broad discretion in accepting an agreed-

upon sentence well below the mitigated range and sentencing Woods

consistent therewith. See Antidormi, supra at 760. For all these reasons,

Woods’ issue on appeal, even if properly preserved, would fail.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2021




                                    -7-